In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                    No. 07-14-00358-CV


                    IN THE MATTER OF THE MARRIAGE OF
               ROBERT CLINTON BOYD AND SUSAN CROSBY BOYD

                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
             Trial Court No. 2013-506,202, Honorable Paula Lanehart, Presiding

                                    October 13, 2014

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant, Robert Clinton Boyd, filed a notice of appeal from the trial court’s May

2, 2014 Final Decree of Divorce. Susan Crosby Boyd then filed a notice of cross-

appeal. By order, this Court severed Susan’s cross-appeal from cause number 07-14-

00211-CV, into the present cause.


      On October 3, 2014, Susan filed a motion to dismiss her cross-appeal.           No

decision of this Court having been delivered to date, we grant the motion. Accordingly,

Susan’s cross-appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). As there was no

contrary agreement of the parties included in Susan’s motion, all costs related to this
cross-appeal are assessed against Susan. See TEX. R. APP. P. 42.1(d). If dismissal will

prevent cross-appellee from seeking relief to which he would otherwise be entitled, the

Court directs cross-appellee to file a timely motion for rehearing. 1              No motion for

rehearing from cross-appellant will be entertained.




                                                              Per Curiam




       1
         As stated in the order of severance, Robert’s appeal in cause number 07-14-00211-CV, remains
pending and will proceed in due course.

                                                 2